959 A.2d 1012 (2008)
289 Conn. 947
THE TRAVELERS INDEMNITY COMPANY et al.
v.
C.R. KLEWIN, INC.
No. 18266.
Supreme Court of Connecticut.
Decided November 5, 2008.
Robert E. Wright, Hartford, in support of the petition.
Daniel L. FitzMaurice and Shannon D. Leger, Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court (AC 29621) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the defendant's appeal for lack of a final judgment?"
KATZ, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18266.